Citation Nr: 1537318	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-33 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence currently assigned from January 11, 2011 to April 30, 2011.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as secondary to a service-connected right thumb disability. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1978 to January 1979, October 1981 to February 1982, and August 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011and March 2012 rating decisions issued by the RO in Wichita, Kansas.    

The Veteran's November 2013 substantive appeal included a request to appear at a videoconference hearing before the Board.  In February 2014, the Veteran's representative withdrew the hearing request.  The Board will therefore proceed with a decision in this case without a hearing.

In March and May 2015 statements, the Veteran's representative provided argument in support of a claim for entitlement to an increased rating for a service-connected right thumb disability.  This issue is not currently before the Board and has not been adjudicated by the agency of original jurisdiction (AOJ).  The Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a right thumb revision interpositional arthroplasty and fixation of the first metacarpal to the second metacarpal on January 11, 2011.

2.  In a February 2011 rating decision, a temporary total disability evaluation was assigned from January 11, 2011 to March 1, 2011, based on the need for convalescence following the right thumb surgery.  The temporary total rating was extended to April 30, 2011 in a September 2011 rating decision.

3.  From May 1, 2011, the Veteran's right thumb post-operative residuals have not manifested incompletely healed surgical wounds, required home confinement or non weight-bearing, and have not most nearly approximated immobilization by cast.  

4.  The Veteran does not have PTSD. 

5.  An acquired psychiatric disorder, diagnosed as major depressive disorder, is etiologically related to the Veteran's service-connected right thumb disability.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total disability rating for surgery after April 30, 2011 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2014).

2.  PTSD was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304(f).

3.  Service connection for an acquired psychiatric disorder, currently diagnosed as major depressive disorder, is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Temporary Total Rating

Service connection for residuals of right thumb trauma was awarded in a June 1987 rating decision with an initial 10 percent evaluation assigned from June 29, 1986.  The Veteran underwent a revision interpositional arthroplasty of the right thumb on January 11, 2011 with a fixation of the first metacarpal to the second metacarpal.  A temporary total rating for surgery necessitating convalescence was awarded from January 11, 2011 to February 28, 2011 in a February 2011 rating decision.  The temporary total rating was extended to April 30, 2011 in a September 2011 rating decision.  The Veteran contends that an extension of the temporary total rating is warranted as his right thumb demonstrated post-operative residuals of the January 2011 surgery after April 30, 2011 to include pain and limitation of motion. 

Under 38 C.F.R. § 4.30(a) (2014), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the criteria outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months (up to 6 months) beyond the initial 6 month period may be made under paragraphs (a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

The Veteran contends that an extension of the temporary total rating is appropriate as he was still recovering from his right thumb surgery after April 30, 2011.  He contends that he continues to experience painful limited motion, loss of sensation, and an inability to use his right hand since the surgery.  After review of the complete record, the Board finds that an extended temporary total rating is not warranted for the post-surgical residuals of the service-connected right thumb disability.  

The Veteran's post-surgery residuals after April 30, 2011 included a well-healed scar, the use of a thumb splint, and limited motion and decreased grip strength.  
After the January 2011 surgical procedure, the Veteran attended several months of physical therapy at the Topeka VA Medical Center (VAMC).  His right thumb was splinted and he was placed on a four pound (lb.) weight restriction.  Despite these treatments, he was able to work part-time in the VAMC linen room beginning in June 2011 as part of VA's vocational therapy's Incentive Therapy (IT) program.  During a July 2011 VAMC orthopedic consultation, the Veteran was noted to perform home therapy exercises, wear a thumb support, and treat his hand pain with medication.  The Veteran reported that the January 2011 surgery had improved his thumb and hand symptoms, though they were not completely resolved.  Physical examination showed a well-healed surgical scar with complaints of numbness.  The Veteran had relatively good grip strength, good flexion and extension of the thumb, and mild discomfort with motion.  The VA orthopedist concluded that the Veteran had a satisfactory result from the surgery.  Similarly, a July 2011 occupational therapist found that the Veteran had near full active motion of the thumb.  His decreased grip strength, coordination, and sensory impairment did not prevent the successful completion of daily activities and tasks.  The Veteran also saw the private physician who performed his January 2011 thumb surgery in December 2011.  The private doctor concluded that the Veteran's thumb symptoms were not of great functional consequence and did not recommend further surgeries.  

Although the record documents the Veteran's complaints of pain, restricted motion and grip strength, with a weight restriction of the right thumb, the record does not contain medical or lay evidence of the criteria required for an extension of a temporary total rating under 38 C.F.R. § 4.30(a).  The Veteran's thumb was placed in a splint which he continued to use after his surgery, but there is no evidence he received a cast or was confined to the house.  There is also no lay or medical evidence of incompletely healed wounds.  In fact, as noted above, the Veteran's post-operative residuals were consistently described as well-healed.  In addition, even if the Board found that the splinted thumb constituted immobilization of the joint, it is clear that the right thumb does not constitute a "major joint" as specified by 38 C.F.R. § 4.30(a).  Similarly, while the Veteran was placed under a weight restriction (not to carry or lift more than four lbs.), this restriction is clearly not analogous to a prohibition against normal weight-bearing and the use of a wheelchair or crutches.

The Veteran contends that an extension of the temporary total rating is warranted based on the impact of his surgery on his ability to work, but the question before the Board is not whether the Veteran was capable of employment during this period.  As such, the Board concludes that none of the criteria necessary for an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30 were present after April 30, 2011.  The claim for an extension of the temporary total rating is therefore denied.


Service Connection Claim

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD, as it was incurred due to various traumatic experiences during his active duty service.  In statements dated throughout the claims period, the Veteran reported that he experienced stress and panic during his training as an infantryman and when he injured his right thumb during active service.  In the alternative, the Veteran contends that an acquired psychiatric disorder was incurred as a result of the symptoms and functional impairment associated with the service-connected right thumb disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

First, the Board will turn to the Veteran's contentions regarding the specific diagnosis of PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The evidence establishes that the Veteran does not have PTSD. Although the Veteran manifests some symptoms suggestive of PTSD and was diagnosed with the condition by a psychiatrist at the Topeka VAMC, the Board finds that the weight of all the competent evidence of record establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  Weighing against a finding of PTSD is the opinion of a June 2015 VA examiner.  After examining the Veteran and reviewing the claims file, the VA examiner concluded that the Veteran did not meet all the criteria necessary for a diagnosis of PTSD.  Instead, the Veteran's history, test results, and symptom presentation were consistent with a diagnosis of major depressive disorder.  The Board finds that the June 2015 VA examiner's opinion is more probative than the opinion of the Veteran's VAMC psychiatrist regarding the proper diagnosis for the condition on appeal.  The VA examiner's opinion was rendered following a complete psychiatric examination including PTSD-specific testing.  It was also accompanied by a full rationale and basis detailing the examiner's conclusions.  The VAMC psychiatrist's diagnosis of PTSD is not supported by similar testing or explanation and is therefore of less probative weight than the June 2013 VA examiner's opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board has also considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but psychiatric disorders require more than a simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The record does not indicate that the Veteran possesses such training, and the Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  

In sum, the Veteran's treating mental health providers have diagnosed PTSD, but the findings and opinion of the June 2015 VA examiner are more probative regarding the character of Veteran's psychiatric disability.  The Board has considered statements of the Veteran that he has PTSD, but finds that he is not competent to render a medical opinion in this instance.  Thus, the weight of the evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a) (2014).  

Turning to the Veteran's other contentions in this case, the Board finds that service connection is warranted for major depressive disorder.  The record clearly establishes the presence of a current disability; the Veteran was diagnosed with major depressive disorder at the June 2015 VA examination and has received treatment for a depressive disorder at the Topeka VAMC throughout the claims period.  The record also establishes a link between the Veteran's claimed depressive disorder and his service-connected right thumb disability.  The June 2015 VA examiner provided an opinion in support of the claim, concluding that it was as likely as not that the Veteran's depression was associated with his service-connected thumb injury and resulting functional impairment and inability to work.  The Veteran has also credibly reported experiencing symptoms of depression due to his thumb disability and its continuing symptoms and impact on his daily and occupational functioning.  Therefore, the lay and medical evidence links the Veteran's major depression to the service-connected right thumb disability and service connection on a secondary basis is warranted.  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for service connection for major depressive disorder, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

With respect to the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in May 2011 and December 2011 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the 2011 notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in June 2015 in response to his claim for service connection.  The Board finds that an examination is not required under the duty to assist with respect to the claim for an extended temporary total rating.  The Veteran's VA and private treatment records adequately address the symptoms and residuals of the January 2011 right thumb surgery and a VA examination, conducted more than four years after the relevant time period, would not result in any evidence in support of the claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence currently assigned from January 11, 2011 to April 30, 2011 is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an acquired psychiatric disorder, diagnosed as major depressive disorder, as secondary to a service-connected right thumb disability is granted.


REMAND

The Board finds that a remand is required to adjudicate a claim for TDIU.  Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the Veteran and his representative have specifically raised a claim for TDIU in connection with the claim for an extended temporary total rating and the claim for an increased rating for a right thumb disability (referred to the AOJ in the Introduction of this decision).  Furthermore, before adjudicating the claim for TDIU, the AOJ should implement the Board's decision granting service connection for major depressive disorder and assign an initial rating and effective date for the award.  The AOJ should also adjudicate the claim for an increased rating for a right thumb disability before rendering a decision with respect to the pending TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  

2.  Implement the Board's current decision and assign an initial rating and effective date for the award of service connection for major depressive disorder.  Then, adjudicate the claim for entitlement to an increased rating for a right thumb disability.

3.  After the foregoing, adjudicate the claim for entitlement to TDIU. If the Veteran does not meet the schedular criteria for a grant of TDIU at any time during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  The Board notes that the record contains medical evidence from the Veteran's VAMC providers and the June 2015 VA psychiatric examiner indicating that he is unemployable due to service-connected disabilities.  

4.   If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


